  


 HR 2383 ENR: To designate the new Interstate Route 70 bridge over the Mississippi River connecting St. Louis, Missouri, and southwestern Illinois as the Stan Musial Veterans Memorial Bridge.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2383 
 
AN ACT 
To designate the new Interstate Route 70 bridge over the Mississippi River connecting St. Louis, Missouri, and southwestern Illinois as the Stan Musial Veterans Memorial Bridge. 
 
 
1.Stan Musial Veterans Memorial Bridge 
(a)DesignationThe new Interstate Route 70 bridge over the Mississippi River that connects St. Louis, Missouri, to southwestern Illinois shall be known and designated as the Stan Musial Veterans Memorial Bridge.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the bridge referred to in subsection (a) shall be deemed to be a reference to the Stan Musial Veterans Memorial Bridge.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
